Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 6, 2018

                                     No. 04-18-00380-CV

                        IN THE INTEREST OF L.L.N-P., A CHILD,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-01933
                          Honorable Richard Garcia, Judge Presiding


                                        ORDER
       Appellant has filed a motion to supplement the appellate record in which appellant points
out the trial clerk’s record does not contain a copy of the final order in the underlying case,
which was signed on July 12, 2018. Appellant also requests that the deadline for filing
appellant’s brief be extended to twenty days following the filing of the supplemental record.

        We GRANT appellant’s motion. We ORDER the trial court clerk to, on or before
August 13, 2018, supplement the appellate record with the final order in the underlying case or
provide a response as to why the appellate record cannot be so supplemented. Appellant’s brief
is due twenty days after the supplemental record is filed.



                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court